EXH|B|T ”A"

CaSe 19-11706-ABA DOC 10 Filed 02/11/19 Entered 02/11/19 17253202 DeSC |\/|ain

    

Fi|l in this information to identify your case and this filing:

Debtor1 Eunice Failey
First Name Midd|e Name Last Name

 

Debtor 2
(Spousel if tiling) First Name Midd|e Name Last Name

 

United States Bankruptcy Court for the: D|STR|CT OF NEW JERSEY

 

Case number 19-11706 l:l Check if this is an
amended filing

 

 

Official Form 106A/B
Schedu|e AlB: Property 12/15

|n each category, separately list and describe items. List an asset only once. lf an asset t'its in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

 

m Describe Each Residence, Building, Landl or Other Rea| Estate You Own or Have an interest ln

 

1. Do you own or have any legal or equitable interest |n any residence, building, land, or similar property?

m No. Go to Part 2.

- Yes. Where is the property?

1.1 What is the property? Check all thai apply
226 Peartree Avenue

 

 

 

 

 

 

- Sing|e-family home
Street address, if available, or other description m Duplex or muni_unit building
m Condominium or cooperative
n Manufactured or mobile home
_ Current value of the Current value of the
Berl|n NJ 08009-0000 |:| Land entire property? portion you own?
City Slaf€ Z|P Code m investment property $1 24,500.00 $124,500.00
T' h
n 'mes are Describe the nature of your ownership interest
m Other (such as fee simp|e, tenancy by the entireties, or
Who has an interest in the property? Check one a life esta\e)» if k"°W“~
m Debtor1 only
Camden L'.l Debtor 2 oniy
C°u“*¥ [] Debtor 1 and Debtor 2 only _ , _ _
m Check if this is community property
l At least one of the debtors and another (see insiructions)

other information you wish to add about this item, such as local
property identification number:

Market Value = $124,500.00, minus 10% cost of sale = $112,050.00

 

 

2. Add the dollar value of the portion you own for all of your entries from Part1, including any entries for
pages you have attached for Part 1. Write that number here => $124'500'00

Describe Your Vehic|es

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives. lf you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

- No
l:l Yes

Officia| Form 106A/B Schedu|e A/B: Property page 1
Software Copyright (c) 1996-2018 Best Case, LLC ~ www.bestcase.com Best Case Bankruptcy

Case 19-11706-ABA DOC 10 Fi|eC| 02/11/19 Eritered 02/11/19 17153202 DeSC |\/|ain

Document Page 4 of 40
Debtor1 Eunice Fai|ey Case number (ifknown) 19-11706

 

4. Watercraft, aircraft, _motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft. fishing vesse|s, snowmobiles, motorcycle accessories

- No
L_.l Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
.pages you have attached for Part 2. Write that number here => $0-00

 

 

 

 

 

   

» . claims or_exemptions..
6. Househo|d goods and furnishings
Examples: Major appliances, furniture, |inens, china, kitchenware

[] No
l Yes. Describe .....

 

msed personal household goods & furnishings $1,500.00

 

 

7. E|ectronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media playersl games
l:l No

- Yes. Describe .....

 

l Used personal electronics (TV, Computer( l $500.00

 

8. Co||ectib|es of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collectionsl memorabilia, collectibles

- No
l:l Yes. Describe .....

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

- No
l:l Yes. Describe.....

10. Firearms
Examples: Pistols, riflesl shotguns, ammunition, and related equipment

l No
l:l Yes. Describe .....

11. C|othes
Examples: Everyday clothes, furs, leather coats, designer wear, shoesl accessories

l:l No
- Yes. Describe.....

 

l Used personal wearing apparel l $750.00

 

12. Jewe|ry
Examples: Everyday jewelry,'costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

l:l No
l Yes. Describe .....

 

lweciding band/costume jewelry 4 $1,000.00

 

Ofticia| Form 106A/B Schedu|e A/B: Property page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 19-11706-ABA DOC 10 Filed 02/11/19 Entered 02/11/19 17153:02 DeSC i\/iain

Document Page 5 of 40
Debtor 1 Eunice Fai|ey Case number (ifknown) 19-11706

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

l No
I:l Yes. Describe .....

14. Any other personal and household items you did not already |ist, including any health aids you did not list
. No

l:l Yes. Give speciHc information .....

 

15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here l $3.750-00

 

 

 

Describe Your Financia| Assets

ha anylega|or quitab|e te st`in

 

16. Cash
Examples: Money you have in your waiiet, in your home, in a safe deposit box, and on hand when you file your petition

i:l No
- Yes ................................................................................................................

Cash on hand $20.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. if you have multiple accounts with the same institution, list each.
l:l No

l Yes ........................ institution name:

Joint Checking

Account ending iri _
17_1_ 1947 Repubiic Bank $559.09

 

 

Joint Checking

Account ending in _
17.2. 8331 Bank of America $5_54

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firmsl money market accounts

-No

I:i Yes __________________ institution or issuer name:

19. Non-pubiiciy traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

-No

I:l Yes. Give specific information about them ................... _
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiabie instruments are those you cannot transfer to someone by signing or delivering them.

-No

l:i Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts
Examples: interests in lRAl ER|SA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
i:l No

- Yes. List each account separately.
Type of account institution name:
Officiai Form 106A/B Scheduie A/B: Property page 3

Software Copyright (c) 1996-2018 Best Case. LLC - www.bestcase.com Best Case Bankruptcy

Case 19-11706-ABA Doc 10 Fiied 02/11/19 Entered 02/11/19 17:53:02 Desc i\/iain

Document Page 6 of 40
Debtor1 Eunice Fai|ey Case number (ifknown) 19-11706

401(k) through Empioyer Capitai Group American Funds $26,587.47

 

22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with iandiords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

- No
[] Yes. _____________________ institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
- No n

l:l Yes _____________ issuer name and description.

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

- No
|:| Yes _____________ institution name and description. Separateiy file the records of any interests.11 U.S.C. § 521(0):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit

- No
l:l Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secretsl and other intellectual property
Examples: lnternet domain names, websites, proceeds from royalties and licensing agreements

-No

i:i Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdingsl liquor iicenses, professional licenses

- No
l:l Yes. Give specific information about them...

 

28. Tax refunds owed to you
- No
[] Yes. Give specific information about them, including Whether you already filed the returns and the tax years .......

29. Famiiy support
Examples: Past due or lump sum alimony, spousal support, child support, maintenancel divorce settiement, property settlement
l No

i:l Yes. Give specific information ......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensationl Social Security
benefits; unpaid loans you made to someone else

- No
[] Yes. Give specific information..

31. interests in insurance policies
Examples: Heaithl disability, or life insurance; health savings account (HSA); credit, homeowner‘s, or renter's insurance

-No

i:l Yes. Name the insurance company of each policy and list its value.
Company name: Beneticiary: Surrender or refund
value:

Official Form 106A/B Schedu|e AlB: Property page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 19-11706-ABA DOC 10 Filed 02/11/19 Entered 02/11/19 17:53202 DeSC Mail'i

Document Page 7 of 40
Debtor1 Eunice Failey Case number (ifknown) 19-11706

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance poiicy, or are currently entitled to receive property because
someone has died.

l No
L_.l Yes. Give specific information..

33. C|aims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: i¢\ccidentsl employment disputes, insurance ciaims, or rights to sue

- No
l:l Yes. Describe each claim .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
l No
l:l Yes. Describe each claim .........

35. Any financial assets you did not already list
. No

m Yes. Give speciic information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here $27,172-1°

 

 

 

Describe Any Business-Related Property You Own or Have an interest in. List any real estate in Part1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
l Ne. eo to Part 6.

i:| Yes. co to line 36.

Part 6: Describe Any Farm- and Commerciai Fishing-Re|ated Property You Own or Have an interest in.
if you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
l No. Go lo Pen 7.

|:i Yes. so to line 47.

Describe Aii Property You Own or Have an interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already iist?
Examples: Season tickets, country club membership

-No

El Yes. Give specific information .........

 

 

 

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here .................................... ` $0_00
-st the Tota|s of Each Part of this Form

55. Part 1: Tota| real estate, line 2 $124,500.00
56. Part 2: Tota| vehicles, line 5 $0.00

57. Part 3: Totai personal and household items, line 15 $3,750.00

58. Part 4: Tota| financial assets, line 36 $27,172.10

59. Part 5: Tota| business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0_00

61. Part 7: Tota| other property not |isted, line 54 + $0.00

62. Tota| personal property. Add lines 56 through 61... $30,922.10 COpy personal property total $30,922.10
63. Tota| of all property on Scheduie AlB. Add line 55 + line 62 $155,422_10
Official Form 106A/B Scheduie AlB: Property page 5

Software Copyright (c) 1996-2018 Best Case, LLC - wle/.bestcase.com Best Case Banknipicy

